113 F.3d 1241
79 A.F.T.R.2d 97-2843, 97-1 USTC  P 50,464
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.HOTEL CONTINENTAL, INC., Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-70077.
United States Court of Appeals, Ninth Circuit.
Submitted May 6, 1997.*Decided May 16, 1997.

Before:  PREGERSON, FERGUSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
The addition to tax under 26 U.S.C. § 6653(a) was "presumptively correct and must stand unless the taxpayer can establish that he was not negligent."  Hall v. Commissioner, 729 F.2d 632, 635 (9th Cir.1984).  Appellant's theory, reliance on accountant's advice, was insufficient to overcome the presumption in this case.  Appellant did not produce substantial evidence of the circumstances under which its executives received and relied on their accountant's advice.  It offered no evidence that it provided its accountants with complete and accurate information and made at least a cursory review of the return in light of that.  Appellant therefore did not meet its burden of showing reliance was reasonable.  Skeen v. Commissioner, 864 F.2d 93, 96 (9th Cir.1989);  Accardo v. Commissioner, 942 F.2d 444, 452 (7th Cir.1991).


3
The Tax Court properly denied application of 26 U.S.C. § 6653(b)(2)(B), because there was not substantial authority for the taxpayer's treatment or adequate disclosure of relevant facts.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3